Argued October 16, 1923.
Notwithstanding the informality of the assignments of error, we have considered the case on the merits. Appellant contends the evidence is insufficient to convict him of driving an automobile in Chester County while intoxicated. Though no witness was called who saw him drive, there was ample evidence, if believed, to justify the jury in finding that about midnight, January 5, 1923, defendant, while intoxicated, drove his car westward along the Lincoln Highway in Chester County and collided with a motor truck headed eastward; in his car he had a bag containing two bottles of liquor, one nearly empty. Two witnesses for the Commonwealth who came upon the scene of collision almost immediately after it occurred, testified that defendant "staggered around there, his eyes were inflamed," "he was under the influence of liquor." At his request they brought him back to Coatesville, so that they had ample opportunity to observe his condition; he informed them he had driven from Philadelphia and was on his way to Dover, York County. The evidence, with the contentions of the defendant were put to the jury by the learned court below in a charge of which no complaint is made. It was the function of the jury to find the facts; we may not interfere.
Judgment affirmed, record remitted to the court below, and it is ordered that the defendant appear in that court at such time as he may be there called and that he be by that court committed until he has complied with the sentence or any part of it which had not been performed at the time the appeal in this case was made a supersedeas. *Page 83